Notice of Allowance
This communication is in response to the RCE filed on 10/04/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Chethan K. Srinivasa (Reg. No. 62,978) on 10/25/2021.

The application has been amended as follows: 
1.	(Currently Amended) A method of determining one or more links of one or more network applications to access to perform a task, the method comprising:
(a)	receiving, by a server from a client application executed by a client device, a request identifying a name of a task that includes performing one or more actions by one or more network applications comprising at least one hosted application accessible via the client application;
(b)	selecting, by the server from an index established by a search function using monitored traffic indicative of actions performed by the one or more network applications, one or more links of the one or more network applications hosted on one or more third party servers that are to be used to perform the task comprising the one or more actions identified by the name of the task; and
one or more network applications, and the web page including content to perform the task.
2.	(Previously Presented)  The method of claim 1, wherein (a) further comprises searching via the client application the index of the server for the task of a plurality of tasks identified by the index, the index maintaining the plurality of tasks and for each of the plurality of tasks identification of one or more links of the one or more network applications to be used to perform the task.
3.	(Original)  The method of claim 1, wherein (a) further comprises receiving, by the client application, a selection of the task from a plurality of tasks selectable via the client application.
4.	(Original)  The method of claim 3, where the plurality of tasks are selectable via a user interface of the client application or from search results from a local search of the client device. 

5.	(Original)  The method of claim 1, further comprising one of searching or crawling, by the server, the one or more network applications hosted on one or more third party servers to determine one or more links of the one or more network applications which perform the task.
6.	(Previously Presented)  The method of claim 1, further comprising determining, by an analytics service of the server from the monitored traffic, the plurality of tasks that are requested 
7.	(Previously Presented)  The method of claim 1, further comprising causing, by the client application, an embedded browser of the client application to access the one or more links to perform a subsequent task.
8.	(Original)  The method of claim 1, wherein (c) further comprises transmitting, by the server to the client application, information on the one or more links making up the task identified by the name of the task. 
9.	(Previously Presented)  The method of claim 8, wherein the client application causes an embedded browser of the client application to navigate to the one or more links to perform the task. 
10.	(Previously Presented)  The method of claim 1, wherein the one or more links comprises deep links to a specific portion of the content of the web page of the one or more network applications. 
11.	(Currently Amended)  A system for determining one or more links of one or more network applications to access to perform a task, the system comprising:
a server having one or more processors, the server configured to:
receive, from a client application executed by a client device, a request identifying a name of a task that includes performing one or more actions by one or more network applications comprising at least one hosted application accessible via the client application;
search function using monitored traffic indicative of actions performed by the one or more network applications, one or more links of the one or more network applications hosted on one or more third party servers that are to be used to perform the task comprising the one or more actions identified by the name of the task; and
cause, responsive to the request and to perform the task, the client application on the client device to access the one or more links of the one or more network applications hosted on the one or more third party servers in response to receipt of the request, the access via the one or more links including opening of a web page of [[the]] a network application of the one or more network applications, and the web page including content to perform the task.
12.	(Previously Presented)  The system of claim 11, wherein the server is further configured to search, via the client application, the index of the server for the task of a plurality of tasks identified by the index, the index maintaining the plurality of tasks and for each of the plurality of tasks identification of one or more links of the one or more network applications to be used to perform the task. 
13.	(Original)  The system of claim 11, wherein the client application is further configured to receive a selection of the task from a plurality of tasks selectable via the client application.
14.	(Original)  The system of claim 13, where the plurality of tasks are selectable via a user interface of the client application or from search results from a local search of the client device. 
15.	(Original)  The system of claim 11, wherein the server is further configured to search or crawl the one or more network applications hosted on one or more third party servers to determine one or more links of the one or more network applications which form the task.

17.	(Previously Presented)  The system of claim 11, wherein the client application is further configured to cause an embedded browser of the client application to access the one or more links to perform a subsequent task.
18.	(Original)  The system of claim 11, wherein the server is further configured to transmit, to the client application, information on the one or more links making up the task identified by the name of the task. 
19.	(Previously Presented)  The system of claim 18, wherein the client application is further configured to cause an embedded browser of the client application to navigate to the one or more links to perform the task. 
20.	(Previously Presented)  The system of claim 11, wherein the one or more links comprises deep links to a specific portion of the content of the web page of the one or more network applications.
21.	(Previously Presented)  The method of claim 1, further comprising instructing, by the server responsive to the request, an embedded browser of the client application to access at least one link of at least one network application to perform the requested task, the performance of the task accomplished using the at least one network application. 


Reason for Allowance

The following is an examiner's statement of reasons for allowance:
	A server receives a request identifying a name of a task that includes performing one or more actions by one or more network applications comprising at least one hosted application accessible via the client application.  Selecting, by the server from an index established by a search function using monitored traffic indicative of actions performed by the one or more network applications, one or more links of the one or more network applications hosted on one or more third party servers.  Causing, by the server responsive to the request and to perform the task, the client application on the client device to access the one or more links of the one or more network applications hosted on the one or more third party servers in response to receipt of the request, the access via the one or more links including opening of a web page of a network application of the one or more network applications, and the web page including content to perform the task.
	
	The closest art of record Kaliski (WO2014168774 A1) teaches that if the URL keyword is delimited by a character other than a hash symbol, then, unlike the fragment identifier, the keyword may be transmitted to the content provider server as part of the client's initial HTTP request.  The content provider server, for example, may identify the keyword, determine the appropriate URL mapping for the keyword, and redirect the client to the appropriate URL for the keyword, all without relying on the client to execute any client-executable code.
	Another prior art Wei (US 20100223364 A1) teaches that a client issues an HTTP request to the network service in web server.  Instead of routing the request directly to the target servers, where the application is running, traffic management system redirects the request to an "optimal" traffic processing unit (TPU) for processing.  More specifically, as illustrated in FIG. 5A, traffic management 
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1 and 11. Dependent claims 2-10 and 12-21 depend from allowed independent claims and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANH NGUYEN/Examiner, Art Unit 2454